46 F.3d 1142
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alejandro O. LOPEZ, Plaintiff-Appellant,v.Samuel LEWIS, Defendant-Appellee.
No. 94-15948.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 31, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Alejandro O. Lopez appeals pro se the district court's Fed.  R. Civ. P. 12(b)(6) dismissal for failure to state a claim in his 42 U.S.C. Sec. 1983 action, alleging that prison officials violated his constitutional rights when they failed to assign him to a prison job.  There is no constitutional right to a job in prison.  See Toussaint v. McCarthy, 801 F.2d 1080, 1094-95 (9th Cir. 1986), cert. denied, 481 U.S. 1069 (1987).  Because under Arizona law the employment of prisoners is left to the discretion of prison officials, Ariz.  Rev. Stat.  Ann. Sec. 31-251, Lopez does not have a constitutionally protected liberty interest in a prison job, see Baumann v. Arizona Dep't of Corrections, 754 F.2d 841, 845 (9th Cir. 1985).  Accordingly, the district court's dismissal is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3